Title: To John Adams from Elias Boudinot, 15 September 1798
From: Boudinot, Elias
To: Adams, John



Dear Sir
New Ark Septr. 15th. 1798

Being on a Visit at this place, I am solicited by Mr John Pintard to introduce him to your knowledge. He means to apply for the office of your private Secretary in the room of Mr Malcolm, who he is informed has resigned—
I am well acquainted with Mr Pintard and have been so from his Infancy, and can with pleasure recommend him in the strongest Terms—
His liberal Education, knowledge of several languages, and superior Talents in almost every Science, with the strictest integrity, will render him a very valuable acquisition, wherever he shall be engaged—He has been for sometime under a Cloud with regard to pecuniary Matters, by an unhappy connection with Mr Duer, from which he is but just extricated, which makes the proposed office, an object with him
I am sorry that I cannot give you, any tolerable account of the fever in our devoted City—Its ravages are daily increasing, and that with unabating Malignity—The same unhappy Circumstances attend it, in New York and the Citizens are flying in every direction
Mrs. Boudinot & Mrs. Bradford join me in most respectful Compliments to Mrs. Adams & Miss Smith
I have the honor to be with the most perfect Sentiments of Respect and Esteem / Dr Sir / Your very obedt. Hble Servt

Elias Boudinot